Citation Nr: 1024341	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  00 03 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cholecystectomy with surgical scar.

2.  Entitlement to service connection for a back disability, 
to include lumbosacral strain.

3.  Entitlement to service connection for scar on the left 
index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1987 to 
February 1991.  He also has some periods of unverified 
service.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 1988 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.  

These matters were previously before the Board in December 
2002, when they were sent to the Board's Evidence Development 
Unit for further development.  In September 2003, the Board 
remanded the matters for further development.  In September 
2005, the Board denied the Veteran's claims.  The Veteran 
appealed the Board's September 2005 denial to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in April 2007, the Court vacated the Board's 
September 2005 decision and remanded the case to the Board 
for development consistent with a Joint Motion for Remand 
(JMR).  In November 2007, the Board remanded the case.  It 
has now returned to the Board for further appellate 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent a VA examination in February 2010.  
With regard to the Veteran's back, the examiner noted that 
the Veteran had a chronic strain that has occurred multiple 
times.  He opined that he "would be very surprised if 
somebody could be in the Marine Corps and not have a 
lumbosacral strain simply on the basis of the calisthenics 
and the physical exercise that he is given while there."  He 
further indicated that the Veteran performs "a lot of 
physical work" as a police officer.  He opined "it is as 
least as likely as not that the difficulty he occasionally 
has now with his back is just a carry-over from his heavy 
exercise that he did while he was in the Marine Corps.  
Consequently, it is at least as likely as not that it is in 
continuity with his Marine Corps time.  The timeline would 
fit."

The examiner presumed that all marines have lumbosacral 
strain due to service.  VA declines to accept such a 
presumption.  The Veteran has asserted that he injured his 
back while lifting weights in 1989.  

The examiner stated the "time line would fit", yet he fails 
to discuss the Veteran's July 1996 report of medical history 
for re-enlistment purposes, in which the Veteran reported 
that he had never had recurrent back pain, or the July 1996 
report of medical examination which reflects that upon 
clinical examination, the Veteran's spine was noted to be 
normal.  The record reflects that subsequent to service, and 
prior to the first clinical evidence of back pain, the 
Veteran lifted weights, played "tackle" football on 
occasion, and worked as a "bouncer" at a bar, where he 
"wrestled" a patron.  It was not until approximately two 
years after this reenlistment physical, and approximately 7 
years after separation from service in 1991, that the Veteran 
reported chronic back pain.  Thus, the "timeline would fit" 
appears to be unsupported by the evidence of record.

The VA examiner noted that the Veteran's current back 
disability is a continuation of the pain he had in service.  
Again, the examiner did not discuss the Veteran's July 1996 
STRs, his February 2001 report of medical history in which he 
reported that he had never had recurrent back pain, or the 
February 2001 report of medical examination which notes that 
upon clinical examination, the Veteran's spine was noted to 
be normal.  

With regard to the Veteran's gallbladder surgery, the 
February 2010 VA examiner noted that "gallstones can be 
present for long periods of time, with intermittent 
difficulties."  However, the examiner does not discuss the 
January 1995 private abdominal ultrasound, which reflects a 
normal gallbladder, without evidence of wall thickening or 
stones.

The Veteran' accredited representative has requested that VA 
afford the Veteran another VA examination.  (See informal 
hearing presentation, dated in May 2010.)  The Board finds 
that another VA examination may assist the Board in 
adjudicating the claim, and the Veteran should be provided 
with such an opportunity. 

The February 2010 VA examination report reflects that the 
Veteran reported that he has treated his back pain with 
Oxycotin, steroid packs, physical therapy, and a 
chiropractor.  No such records are associated with the claims 
file.  In this regard, the Board notes that if the Veteran 
was treated with Oxycotin, he would have most likely seen a 
physician to obtain a prescription.  The Board finds that 
medical treatment records, to include physician, physical 
therapy, and chiropractor records, may assist the Board in 
adjudicating the Veteran's claim and VA should attempt to 
obtain them. 

Finally, the Veteran's STRs indicate that he had a 
reenlistment physical examination in July 1996, when he 
apparently enlisted in the Marine Corps Reserve, and again in 
February 2001, when he apparently enlisted in the Air Force.  
The Board finds that VA should obtain the Veteran's complete 
dates of active service and any personnel records.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for his 
back, to include physicians, chiropractors, 
and physical therapists beginning from 
1989.  After obtaining a completed VA Form 
21-4142, the AOJ should attempt to obtain 
any pertinent medical records, not already 
associated with the claims file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be 
associated with the claims folder.

2.  Request the Veteran to provide all 
dates of his active duty, and/or Reserve 
service, in the U.S. Marine Corps, U.S. 
Air Force, and any other military service.  
Obtain complete copies of the Veteran's 
service medical and personnel records for 
all periods of military service, not 
already of record.

3.  After obtaining any additional service 
medical and personnel records, the Veteran 
should be afforded a VA examination to 
determine the nature and etiology of the 
Veteran's current back disability, to 
include lumbosacral strain, residuals of a 
cholecystectomy with surgical scar, and 
scar on the left index finger.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an opinion 
concerning whether it is at least as likely 
as not (50 percent or greater) that the 
Veteran's current disabilities noted above 
are causally related to his military 
service.  The claims folder should be 
reviewed in conjunction with such 
examination and the examination report 
should indicate that such a review was 
performed.  Any opinion expressed should be 
accompanied by a complete rationale.  With 
regard to the issue of service connection 
for residuals of a cholecystectomy with 
surgical scar, the examiner should discuss 
the January 1995 private abdominal 
ultrasound report.  With regard to the 
Veteran's back disability, the examiner 
should note the Veteran's negative July 
1996 and February 2001 reports of medical 
history and clinical examinations.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2009).  

4.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


